
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.29

        NOTE PURCHASE AGREEMENT

AMONG

UBIQUITEL OPERATING COMPANY,

UBIQUITEL INC.,

AND PURCHASERS LISTED ON SIGNATURE PAGES HERETO

DATED AS OF FEBRUARY 14, 2003

RELATING TO:

$15,000,000
UBIQUITEL OPERATING COMPANY'S SENIOR UNSECURED SERIES B NOTES
DUE DECEMBER 31, 2008

AND

WARRANTS TO PURCHASE UP TO 11,250,000 SHARES OF COMMON STOCK OF
UBIQUITEL INC.

--------------------------------------------------------------------------------

        THIS NOTE PURCHASE AGREEMENT dated as of February 14, 2003 by and among
UBIQUITEL OPERATING COMPANY, a Delaware corporation ("UbiquiTel"),
UBIQUITEL INC., a Delaware corporation ("Parent" and, together with UbiquiTel,
each a "Company"), and the parties listed in Schedule I hereto (each a
"Purchaser" and collectively, the "Purchasers").


W I T N E S S E T H:


        In consideration of the mutual covenants and agreements set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

        SECTION 1.    SALE AND PURCHASE OF SERIES B NOTES AND WARRANTS

        1.1    Sale of Notes and Warrants.    UbiquiTel agrees to sell to the
Purchasers Series B Notes in the aggregate principal amount of $15,000,000 and,
subject to the terms and conditions hereof and in reliance upon the
representations and warranties of the Companies contained herein or made
pursuant hereto, each Purchaser severally, but not jointly, agrees, subject to
Sections 1.4 and 1.5 hereof, to purchase from UbiquiTel on the Closing Date, a
Series B Note or Series B Notes in the principal amount listed opposite such
Purchaser's name in Schedule I attached hereto. Parent agrees to sell to the
Purchasers Warrants to purchase 11,250,000 Shares and, subject to the terms and
conditions hereof and in reliance upon the representations and warranties of the
Companies contained herein or made pursuant hereto, each Purchaser severally,
but not jointly, agrees, subject to Sections 1.4 and 1.5 hereof, to purchase
from Parent on the Closing Date Warrants to purchase such number of Shares as is
set forth opposite such Purchaser's name in Schedule I. The aggregate purchase
price to be paid to UbiquiTel by the Purchasers for such Series B Notes and
Warrants is $11,250,000. The purchase price to be paid to UbiquiTel by each
Purchaser for such Series B Notes and Warrants is set forth opposite such
Purchaser's name in Schedule I attached hereto ("Purchase Price"). If one or
more Purchasers default in their obligation to purchase Series B Notes on the
Closing Date, and, as a result UbiquiTel has insufficient proceeds to fund the
Exchange Offer or UbiquiTel elects not to consummate the Exchange Offer for any
reason whatsoever, UbiquiTel and Parent may in their sole discretion decline to
sell any Series B Notes or Warrants to the Purchasers and may terminate this
Purchase Agreement without penalty or further obligation to the Purchasers,
provided, however, that such termination shall not relieve the defaulting
Purchaser or Purchasers of any liability that they may otherwise have to
UbiquiTel and Parent by reason of such default.

        1.2    Description of Notes and Warrants.    As used herein, "Series B
Notes" means $15,000,000 aggregate principal amount of UbiquiTel's 14% Senior
Unsecured Series B Notes Due December 31, 2008 issued pursuant to this Purchase
Agreement. Each Series B Note will be substantially in the form set forth as
Exhibit A hereto. The Company and each Purchaser agree that the information set
forth on the face of the form of such Series B Note with respect to the issue
price (which represents the price at which the Series B Note would have been
issued if it had been issued separate and apart from the Warrants), original
issue discount and yield to maturity is true and correct. Interest on the
Series B Notes shall accrue from the Closing Date and shall be payable
semi-annually, in arrears, on the fifteenth day of April and October of each
year, commencing October 15, 2005, at the interest rates and in the manner
specified herein and in the form of Series B Note. As used herein, "Warrants"
means warrants to purchase in the aggregate up to 11,250,000 shares of Common
Stock issued pursuant to this Purchase Agreement. Each Warrant to be issued to a
Purchaser who is a member of the board of directors of Parent ("Director") or an
affiliate of a Director shall be substantially in the form set forth as
Exhibit B-1 hereto and each Warrant to be issued to any other Purchaser (other
than a Director or an affiliate of a Director) shall be substantially in the
form set forth as Exhibit B-2 hereto. The Warrants shall be exercisable,
beginning on the date provided in the respective form of Warrant set forth in
Exhibit B-1 or Exhibit B-2 hereto, at an exercise price of $0.01 per share, at
any time prior to December 31, 2008, subject to adjustment as provided in the
form of Warrant.

2

--------------------------------------------------------------------------------


        1.3    Deposits into Escrow.    Pursuant to and in accordance with the
Escrow Agreement (i) each Purchaser shall deliver to Greenberg Traurig, LLP, as
Escrow Agent, to hold on behalf of the Companies, by wire transfer of
immediately available funds, an amount equal to the Purchase Price (which,
together with interest and other earnings thereon, shall constitute the "Escrow
Fund"), and (ii) the Companies shall deliver to Greenberg Traurig, LLP, Escrow
Agent, to hold on behalf of each Purchaser a Series B Note registered in the
name of such Purchaser in the form of a single Series B Note in the denomination
listed in Schedule I hereto or in any Authorized Denomination as agreed to by
each Purchaser, and Parent will deliver a Warrant registered in the name of each
Purchaser for the number of Shares listed in Schedule I. Greenberg Traurig, LLP
shall hold such deliveries in escrow pursuant to the terms of the Escrow
Agreement attached as Exhibit F.

        1.4    Reduction of Purchase Price.    Notwithstanding Section 1.1
hereof, if the aggregate Purchase Price required to fund the Exchange Offer (the
"Exchange Offer Funding Amount") at the Closing is less than $11,250,000, the
Purchase Price for each Purchaser, for the purchase of Series B Notes and
Warrants, shall be reduced to an amount determined by multiplying the amount of
such Purchase Price by a fraction, the numerator of which is the Exchange Offer
Funding Amount and the denominator of which is 11,250,000, in which case the
amount of Series B Notes and the number of shares subject to purchase pursuant
to the Warrant to be issued at the Closing shall be adjusted accordingly. Such
reduced Purchase Price shall be the "Adjusted Purchase Price". At the Closing,
Schedule I shall be amended to reflect the Adjusted Purchase Price, amount of
Series B Notes, and number of Shares to be issued pursuant to Warrants, for each
Purchaser at the Closing. The difference between the Purchase Price initially
deposited into escrow and the Adjusted Purchase Price disbursed to the Company
pursuant to Section 2.2 shall continue to be held in escrow as part of the
Escrow Funds.

        1.5    Post Closing Sales.    

        (a)  During the period following the Closing and until the Termination
Date, if UbiquiTel purchases Subordinated Notes in exchange for Senior Discount
Notes and/or cash in transactions which are not part of the Exchange Offer, in
privately negotiated transactions or otherwise, all as contemplated by the
Offering Memorandum, the remaining Escrow Funds shall be used by UbiquiTel to
purchase Subordinated Notes, in which case, to the extent so used, the Companies
shall issue additional Series B Notes and Warrants (in principal amount and
number of shares subject to purchase thereunder, respectively, corresponding to
the amount so used from the Escrow Fund) to each Purchaser in the proportionate
amount to which such Purchaser is entitled.

        (b)  As of the Termination Date, if and to the extent any Escrow Funds
have not been disbursed to purchase Subordinated Notes hereunder pursuant to
this Section 1, each Purchaser shall have the option, exercisable by notice to
UbiquiTel prior to the Termination Date, to purchase additional Series B Notes
and Warrants in any amount up to such Purchasers' proportionate share of such
undisbursed Escrow Funds. For each Purchaser who exercises such option, the
Companies shall issue Series B Notes and Warrants (in principal amount and
number of shares subject to purchase thereunder, respectively, corresponding to
the amount subject to the options exercised) to such Purchaser in an amount
equal to the amount specified by such Purchaser in such notice, and shall
disburse to such Purchaser any amounts (including interest) remaining in the
Escrow Fund to which such Purchaser is entitled. The Companies shall disburse to
each Purchaser who does not exercise such option such amounts (including
interest) remaining in the Escrow Fund to which such Purchaser is entitled. The
Series B Notes and Warrants purchased pursuant this Section 1.5(b) shall have a
maximum aggregate Purchase Price of $2,000,000, and if Purchasers exercise their
options hereunder in an amount that exceeds $2,000,000, such options shall be
proportionately reduced.

        (c)  Subject to the limitation set forth in Section 7.9 hereof, the
Companies may sell Series B Notes and Warrants to any Purchaser in excess of the
amount listed opposite such Purchaser's name on Schedule I (assuming such
Purchaser agrees), or to any other Person who becomes a Purchaser by

3

--------------------------------------------------------------------------------


executing a counterpart of this Purchase Agreement and being listed by the
Company on Schedule I, provided that (i) the total principal amount of Series B
Notes purchased hereunder does not exceed $20,000,000, and (ii) the Purchasers
are given notice of such purchases.

        (d)  The Company and each Purchaser agree that any Series B Note
purchased hereunder after the Closing through, and including, the Termination
Date shall be issued at an issue price equal to 95% of the Accreted Value of a
Series B Note as at the date of issuance of such Series B Note.

        SECTION 2.    THE CLOSING    

        2.1    Date and Time of Closing.    The closing of the purchase and sale
of the Series B Notes and Warrants (the "Closing") will take place at the
offices of Greenberg Traurig LLP, 1750 Tysons Boulevard, Suite 1200, McLean,
Virginia, at 1:00 P.M., local time, on the date of and contemporaneously with
the closing of the Exchange Offer or at such other time on such date as shall be
mutually agreed to by the Companies and the Purchasers. Such time and date are
herein referred to as the "Closing Date".

        2.2    Deliveries at Closing.    On the Closing Date, (i) the Escrow
Agent will deliver to each Purchaser from the escrow the Series B Note and
Warrant deposited into escrow issuable for the Adjusted Purchase Price
applicable to such Purchaser, and (ii) the Escrow Agent will deliver to
UbiquiTel from the escrow, on behalf of the Purchasers, by wire transfer of
immediately available funds, the aggregate of the Adjusted Purchase Price for
the Purchasers.

        2.3    Termination.    If the Closing Date has not occurred on or before
the Termination Date, this Purchase Agreement shall terminate, no party shall
have any further obligation to any other party hereunder, and the Escrow Agent
shall deliver to the Purchasers by wire transfer of immediately available funds,
the amounts deposited into escrow by the Purchasers and all interest earned
thereon, and shall return to the Companies any Series B Notes and Warrants held
in escrow.

        SECTION 3.    DEFINITIONS    

        For purposes of this Purchase Agreement, the Series B Notes and the
Warrants, the following definitions shall apply (such definitions to be equally
applicable to both the singular and plural forms of the terms defined):

        "Accreted Value" means, for any specified date, the amount set forth on
the Accreted Value Schedule attached hereto as of the last day of the month next
preceding such specified date, provided that if any specified date is not the
last day of the month, such amount shall be prorated to include such additional
Accreted Value based on the number of days in the month in which the specified
date occurs.

        "Adjusted Purchase Price" has the meaning set forth in Section 1.4
hereof.

        "Authorized Denomination" with respect to the Series B Notes means a
principal amount of at least $100,000, multiplied by the percentage, if any, of
the original principal of the Series B Notes that shall have been prepaid.

        "Business Day" means any day, other than a Saturday, Sunday or legal
holiday, on which banks in Pennsylvania are open for business.

        "Capital Lease" as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.

        "Capital Lease Obligations" of any Person means all rental obligations
under Capital Leases that, under GAAP, are or will be required to be capitalized
on the books of such Person, in each case taken at the amount thereof accounted
for as Indebtedness in accordance with such principles.

4

--------------------------------------------------------------------------------


        "Change of Control" means the occurrence of any of the following:
(a) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of UbiquiTel and its Subsidiaries taken
as a whole to any "person" or "group" (as such terms are used in
Section 13(d)(3) of the Securities Exchange Act) (whether or not otherwise in
compliance with this Purchase Agreement); (b) the adoption of a plan relating to
the liquidation or dissolution of UbiquiTel; (c) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any "person" or "group" (as such terms are used in
Section 13(d)(3) of the Securities Exchange Act), other than any underwriters in
connection with an underwritten public offering, becomes the "beneficial owner"
(as such term is defined in Rule 13d-3 and Rule 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have "beneficial
ownership" of all securities that the person or group has the right to acquire,
whether the right is currently exercisable or is exercisable only upon the
occurrence of a subsequent condition), directly or indirectly, of more than 50%
of the outstanding equity interests entitled to vote in the election for the
board of directors of UbiquiTel (measured by voting power rather than the number
of shares); or (d) the first day on which more than a majority of the members of
the board of directors of the Company are not Continuing Directors, disregarding
for such calculation any members of the board of directors that have been
elected by the holders of any preferred stock of UbiquiTel issued after the
Closing Date pursuant to the terms thereof set forth in UbiquiTel's Certificate
of Incorporation or any Certificate of Designations related to such preferred
stock.

        "Change of Control Offer" has the meaning set forth in Section 6.3(a)
hereof.

        "Change of Control Payment" has the meaning set forth in Section 6.3(a)
hereof.

        "Change of Control Payment Date" has the meaning set forth in
Section 6.3(b) hereof.

        "Closing" has the meaning set forth in Section 2.1 hereof.

        "Closing Date" has the meaning set forth in Section 2.1 hereof.

        "Code" means the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations thereunder.

        "Commission" means the Securities and Exchange Commission and any other
similar or successor agency of the federal government administering the
Securities Act or the Securities Exchange Act.

        "Common Stock" means the common stock of Parent, par value $0.0005.

        "Companies" or "Company", as the context requires, means Parent and
UbiquiTel, and their respective successors and assigns.

        "Continuing Directors" means, as of any date of determination, any
member of the Company's Board of Directors who (a) was a member of the Board of
Directors on the Closing Date or (b) was nominated for election to the Board of
Directors with the approval of a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election.

        "Environmental Lien" has the meaning set forth in Section 7.6(a) hereof.

        "ERISA" has the meaning set forth in Section 4.9 hereof.

        "Escrow Fund" has the meaning set forth in Section 1.3 hereof.

        "Event of Default" has the meaning set forth in Section 14(a) hereof.

        "Exchange Offer" means an offer to the holders of UbiquiTel's
Subordinated Notes to exchange the Subordinated Notes for Senior Discount Notes
and up to $11.25 million in cash derived from the proceeds of the financing to
be consummated pursuant to this Purchase Agreement.

5

--------------------------------------------------------------------------------


        "Exchange Offer Funding Amount" has the meaning set forth in Section 1.4
hereof.

        "GAAP" means generally accepted accounting principles as from time to
time in effect, including the statements and interpretations of the United
States Financial Accounting Standards Board.

        "Guarantee" has the meaning set forth in Section 10.8.

        "Guarantor" means Parent, each Restricted Subsidiary that executes a
Guarantee on the Closing Date, and each other Subsidiary that subsequently
becomes a Guarantor in accordance with Section 9 hereof.

        "Hazardous Materials" means any pollutant, toxic substance, hazardous
waste, material, compound, element or chemical identified as such or determined
to be hazardous or toxic by a governmental agency under the Comprehensive
Environmental Response Compensation and Liability Act (CERCLA), 42 U.S.C. 9601
et seq., the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. 6901 et
seq., the Toxic Substances Control Act (TSCA), 15 U.S.C. 2601 et seq., the Water
Pollution Control Act (CWA), 33 U.S.C. 1251 et seq., the Clean Air Act (CAA), 42
U.S.C. 7501 et seq., the Occupational Safety and Health Act (OSHA), 29 U.S.C.
655, and any other federal, state, local or municipal laws, statutes,
ordinances, codes, rules or regulations imposing liability or establishing
standards of conduct for environmental protection.

        "Hedging Obligations" means obligations under interest rate swap
agreements, interest rate cap agreements and interest rate collar agreements or
other agreements or arrangements designed to protect against fluctuations in
interest rates.

        "Indebtedness" means, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent, in respect of
(a) borrowed money; (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit, or reimbursement agreements in respect
thereof; (c) banker's acceptances; (d) representing Capital Lease Obligations;
(e) the balance deferred and unpaid of the purchase price of any property,
except any such balance that constitutes an accrued expense or trade payable; or
(f) representing any Hedging Obligations; if and to the extent any of the
preceding, other than letters of credit and Hedging Obligations, would appear as
a liability upon a balance sheet of the specified Person prepared in accordance
with GAAP; provided, however, that Indebtedness representing the Senior Discount
Notes shall be calculated without giving effect to the application of Statement
of Financial Accounting Standards No. 15 as it relates specifically to the
Senior Discount Notes; and provided, further, the amount of any Indebtedness
outstanding as of any date shall be (1) the accreted value thereof, in the case
of any Indebtedness issued with original issue discount; and (2) the principal
amount thereof, in the case of any other Indebtedness. In addition, the term
"Indebtedness" includes all Indebtedness of others secured by a Lien on any
asset of the specified Person, whether or not such Indebtedness is assumed by
the specified Person and, to the extent not otherwise included, the guarantee by
such Person of any Indebtedness of any other Person.

        "Intellectual Property Rights" means all intellectual property rights in
the United States, including without limitation, patents, patent applications,
patent rights, trademarks, trademark applications, trade names, service marks,
service mark applications, copyrights, copyright applications, know-how, trade
secrets, inventions, proprietary processes and formulae.

        "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same effect as any of the foregoing,
any assignment or other conveyance of any right to receive income and any
assignment of receivables with recourse against the assignor), any filing of a
financing statement as debtor under the Uniform Commercial Code or any similar
statute and any agreement to give or make any of the foregoing.

6

--------------------------------------------------------------------------------


        "Majority Series B Noteholders" means the holder or holders, at the
time, of at least a majority of the aggregate principal amount of the Series B
Notes then outstanding.

        "Material Adverse Effect" means a material adverse effect on the assets,
properties, liabilities, business, results of operations or financial condition
of Parent and its Subsidiaries on a consolidated basis, excluding economic
factors affecting the national economy generally or the industry in which the
Companies compete generally.

        "Material Contracts" means all contracts and agreements of the Companies
and any of their Subsidiaries which are required to be included in Parent's SEC
Filings by Item 601(b)(10) of Regulation S-K promulgated by the Commission or
which have been filed with Parent's SEC Filings.

        "Offer Amount" has the meaning set forth in Section 6.3(c) hereof.

        "Offering Memorandum" means the confidential offering memorandum of
UbiquiTel dated January 23, 2003, as the same may be amended or supplemented,
relating to the Exchange Offer.

        "Offer Period" has the meaning set forth in Section 6.3(c) hereof.

        "Outstanding" or "outstanding" means, when used with reference to the
Series B Notes as of a particular time, all Series B Notes theretofore duly
issued except (i) Series B Notes theretofore reported as lost, stolen, mutilated
or destroyed or surrendered for transfer, exchange or replacement, in respect of
which new or replacement Series B Notes have been issued by UbiquiTel,
(ii) Series B Notes theretofore paid in full and (iii) Series B Notes
theretofore canceled by UbiquiTel; except that for the purpose of determining
whether holders of the requisite principal amount of Series B Notes have made or
concurred in any declaration, waiver, consent, approval, notice, annulment of
acceleration or other communication under this Purchase Agreement or under any
Series B Notes, Series B Notes registered in the name of, as well as Series B
Notes owned beneficially by, Parent or any Subsidiary shall not be deemed to be
outstanding.

        "Parent" has the meaning ascribed thereto in the introductory paragraph
of this Purchase Agreement.

        "Parent's SEC Filings" means all required notifications, reports,
schedules, forms, statements and other documents required to be filed by Parent
with the SEC under the Securities Exchange Act since December 31, 2001
(including all exhibits and schedules thereto, but not including any information
set forth in Item 9 of Current Reports on Form 8-K).

        "Permitted Liens" means, (a) Liens on the assets of the Companies and
Subsidiaries of the Companies securing Indebtedness and other obligations under
the Senior Credit Facility; (b) Liens in favor of UbiquiTel or any Guarantor;
(c) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with UbiquiTel or any Guarantor; provided that such
Liens were in existence prior to the contemplation of such merger or
consolidation and do not extend to any assets other than those of the Person
merged into or consolidated with UbiquiTel or the Guarantor; (d) Liens on
property existing at the time of acquisition thereof by UbiquiTel or any
Guarantor, provided that such Liens were in existence prior to the contemplation
of such acquisition; (e) Liens and deposits made to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;
(f) Liens securing Indebtedness of UbiquiTel or any Guarantor represented by
Capital Lease Obligations, mortgage financings or purchase money obligations, in
each case, incurred for the purpose of leasing or financing all or any part of
the purchase price or cost of construction or improvement of inventory,
property, plant or equipment used in its business in an aggregate principal
amount not in excess of $5.0 million at any time outstanding; (g) Liens existing
on the Closing Date; (h) Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded,

7

--------------------------------------------------------------------------------


provided that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor; (i) Liens for security for
payment of workers' compensation or other insurance or arising under workers'
compensation laws or similar legislation; (j) Liens relating to zoning
restrictions, easements, licenses, reservations, title defects, rights of others
for rights of way, utilities, sewers, electric lines, telephone or telegraph
lines, and other similar purposes, provisions, covenants, conditions, waivers,
restrictions on the use of property or irregularities of title and, with respect
to leasehold interests, mortgages, obligations, liens and other encumbrances
incurred, created, assumed or permitted to exist and arising by, through or
under a landlord or owner of the leased property, with or without consent of the
lessee, none of which materially impairs the use of any parcel of property
material to the operation of UbiquiTel's or its Guarantors' business or the
value of such property for the purpose of such business; (k) Liens arising by
operation of law in favor of landlords, carriers, warehousemen, bankers,
mechanics, materialmen, laborers, employees or suppliers, incurred in the
ordinary course of business for sums which are not yet delinquent or are being
contested in good faith by negotiations or by appropriate proceedings which
suspend the collection thereof; (l) Liens arising from leases, subleases,
licenses or other similar rights granted to third Persons not interfering with
the ordinary course of UbiquiTel's or its Guarantors' business; (m) any Lien
securing reimbursement obligations with respect to letters of credit that
encumber documents and other property relating to such letters of credit; and
(n) Liens incurred in the ordinary course of business of UbiquiTel or any
Guarantor with respect to obligations that do not exceed $5.0 million at any one
time outstanding.

        "Person" or "person" means an individual, corporation, limited liability
company, partnership, firm, association, joint venture, trust, unincorporated
organization, government, governmental body, agency, political subdivision or
other entity.

        "Proposed Repayment Amount" has the meaning set forth in Section 7.11
hereof.

        "Purchase Agreement" means this Note Purchase Agreement (together with
exhibits and schedules) as from time to time supplemented or amended or as the
terms hereof may be waived.

        "Purchase Date" has the meaning set forth in Section 6.3(c) hereof.

8

--------------------------------------------------------------------------------

        "Purchase Price" has the meaning set forth in Section 1.1 hereof.

        "Purchaser(s)" means the parties listed in Schedule I hereto, any
additional Persons who become Purchasers pursuant to Section 1.5(c), and their
successors and assigns.

        "Registration Rights Agreement" means an agreement among Parent and the
Purchasers of even date herewith providing for certain registration rights of
Purchasers with respect to the Shares issued upon the exercise of their Warrants
substantially in the form set forth in Exhibit C attached hereto.

        "Restricted Subsidiary" means each of VIA Holding Inc., a California
corporation, VIA Wireless LLC, a California limited liability company, and VIA
Building, LLC, a Nevada limited liability company.

        "Rule 144" means (i) Rule 144 under the Securities Act as such Rule is
in effect from time to time, and (ii) any successor rule, regulation or law, as
in effect from time to time.

        "Rule 144A" means (i) Rule 144A under the Securities Act as such Rule is
in effect from time to time, and (ii) any successor rule, regulation or law, as
in effect from time to time.

        "Securities Act" means the Securities Act of 1933, as amended from time
to time, and the rules, regulations and interpretations thereunder.

        "Securities Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and the rules, regulations and interpretations
thereunder.

        "Senior Credit Facility" means the senior credit facility dated
March 31, 2000, as amended from time to time, among the lenders party thereto in
their capacities as lenders thereunder and Paribas, as Administrative Agent,
together with the related documents thereto (including, without limitation, any
guarantee agreements and security documents), in each case as such agreements or
documents may have been or may be further amended, supplemented or otherwise
modified from time to time by reason of any consent or waiver or otherwise,
including any agreement extending the maturity of, refinancing, replacing or
otherwise restructuring (including without limitation, increasing the amount of
available borrowings thereunder or adding Subsidiaries of the Company as
additional borrowers or guarantors thereunder) all or any portion of the
Indebtedness under such agreement or any successor or replacement agreement and
whether by the same or any other agent, lender or group of lenders.

        "Senior Discount Notes" means the 14% Senior Discount Notes due May 15,
2010 to be issued by UbiquiTel pursuant to the Senior Discount Notes Indenture.

        "Senior Discount Notes Indenture" means the indenture to be entered into
contemporaneously with the consummation of the Exchange Offer among UbiquiTel,
the guarantors named therein, and The Bank of New York, as trustee, together
with the related documents thereto, in each case as such indenture or documents
may be amended, supplemented or otherwise modified from time to time by reason
of any consent or waiver or otherwise.

        "Senior Indebtedness" means the Indebtedness of the Companies under the
Senior Credit Facility, the Series B Notes and the Senior Discount Notes and any
other Indebtedness incurred by the Company that specifically provides that such
Indebtedness is to rank pari passu with the Senior Credit Facility, the Series B
Notes and the Senior Discount Notes in right of payment and is not subordinated
by its terms in right of payment to any Indebtedness of the Company.

        "Series B Indebtedness" means (i) the principal of, and interest arising
with respect to, the Series B Notes, and (ii) all other obligations of either
Company arising out of or in connection with this Purchase Agreement or the
Series B Notes or any other documents relating to the Series B Notes or this
Purchase Agreement.

        "Series B Note" or "Series B Notes" has the meaning set forth in
Section 1.2 hereof.

9

--------------------------------------------------------------------------------


        "Share" or "Shares" means the shares of Common Stock obtained or
obtainable upon exercise of the Warrants and shall also include any capital
stock or other securities into which such shares of Common Stock are changed and
any capital stock or other securities resulting from or comprising a
reclassification, combination or subdivision of, or a stock dividend on, such
Shares.

        "Subordinated Notes" means the 14% Senior Subordinated Notes Due 2010
issued by UbiquiTel pursuant to the Subordinated Notes Indenture.

        "Subordinated Notes Indenture" means the indenture dated as of April 11,
2000, as supplemented, among UbiquiTel, the guarantors named therein, and
American Stock Transfer & Trust Company, as trustee, together with the related
documents thereto, in each case as such indenture or documents may have been or
may be further amended, supplemented or otherwise modified from time to time by
reason of any consent or waiver or otherwise.

        "Subsidiary" means any corporation, limited liability company,
association or other entity (i) in which more than 50% of any shares of stock or
other equity interests are owned directly or indirectly by Parent, or (ii) over
which Parent has effective control by virtue of control of a majority of the
board of directors or similar governing body of such corporation, limited
liability company, association or other entity or otherwise.

        "Termination Date" means April 15, 2003, or such other date as may be
agreed upon by all of the parties to this Purchase Agreement.

        "Transaction Documents" means this Purchase Agreement, the Series B
Notes, the Warrants, the Registration Rights Agreement, the Escrow Agreement,
and the Guarantee.

        "UbiquiTel" has the meaning ascribed thereto in the introductory
paragraph of this Purchase Agreement.

        "Warrants" has the meaning set forth in Section 1.2 hereof.

        SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANIES

        Each of the Companies represents and warrants to the Purchaser as
follows as of the date hereof and as of the Closing Date:

        4.1    Corporate Existence, Power and Authority.    

        (a)  Each Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. Each Company is duly
qualified, licensed and authorized to do business and is in good standing in
each jurisdiction in which it owns or leases any material property or in which
the conduct of its business requires it to so qualify or be so licensed, except
for such jurisdictions where the failure to so qualify or be so licensed would
not have a Material Adverse Effect.

        (b)  No proceeding has been commenced looking toward the dissolution or
merger of either Company or the amendment of its respective certificate of
incorporation. Neither Company is in violation in any respect of its certificate
of incorporation or bylaws.

        (c)  Each Company has all requisite corporate power, authority and legal
right to own or to hold under lease and to operate the properties it owns or
holds and to conduct its business as now being conducted.

        (d)  Each Company has all requisite power, authority and legal right to
execute, deliver, enter into, consummate and perform this Purchase Agreement,
the Series B Notes and the Warrants, including, without limitation, the issuance
by UbiquiTel of the Series B Notes and the issuance by Parent of the Warrants
and the Shares as contemplated herein and therein. The execution, delivery and
performance of this Purchase Agreement, the Series B Notes and the Warrants by
each Company (including, without limitation, the issuance by UbiquiTel of the
Series B Notes and the issuance by Parent of the Warrants

10

--------------------------------------------------------------------------------


and the reservation and issuance of the Shares as contemplated herein and
therein) have been duly authorized by all required corporate actions. Each
Company and each Subsidiary has duly executed and delivered this Purchase
Agreement and the other Transaction Documents to which it is a party. This
Purchase Agreement constitutes, and the Series B Notes, the Guarantee and the
Warrants when issued will constitute, the legal, valid and binding obligations
of the Company or Subsidiary which is a party thereto, enforceable in accordance
with their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to the rights of creditors generally.
The Shares when issued will be duly authorized, validly issued, fully paid and
non-assessable and not subject to preemptive or any other similar rights of the
shareholders of the Company or others.

        4.2    Capitalization.    

        (a)  UbiquiTel and Parent have the following outstanding capital stock:

        The authorized capital stock of UbiquiTel consists of 10,000 shares of
common stock, par value $0.01 per share; 1,000 shares of such stock are issued
and outstanding as of February 14, 2003, and all of such stock is owned
beneficially and of record by Parent. All of the issued and outstanding shares
of common stock of UbiquiTel have been duly authorized and validly issued, are
fully paid and nonassessable and are free and clear of any preemptive rights.

        The authorized capital stock of Parent consists of (i) 240,000,000
shares of Common Stock, of which 81,590,534 shares were issued and outstanding
as of February 14, 2003, and (ii) 10,000,000 shares of preferred stock, par
value $0.001 per share, of which no shares were issued and outstanding as of
February 14, 2003. All of the issued and outstanding shares of Common Stock of
Parent have been duly authorized and validly issued, are fully paid and
nonassessable and are free and clear of any preemptive rights.

        (b)  Except as set forth in Schedule II attached hereto, there are no
(i) outstanding preemptive, conversion or other rights; (ii) options, warrants
or agreements granted by, issued by, or binding upon, Parent or UbiquiTel for
the issuance, sale, purchase, repurchase, redemption, acquisition or other
transfer of their securities; or (iii) agreements, restrictions or encumbrances
(such as a right of first refusal, right of first offer, proxy, voting
agreement, etc.) to which either Company or any Subsidiary is a party with
respect to the acquisition, sale, voting, registration or transfer of any shares
of capital stock of either Company (whether outstanding or issuable upon
conversion or exercise of outstanding securities).

        4.3    Subsidiaries.    Schedule III attached hereto lists all of the
Subsidiaries of the Companies. All the outstanding shares of capital stock of,
or other equity and ownership interests in, each such Subsidiary have been
validly issued, are fully paid and nonassessable and are owned directly or
indirectly by Parent, free and clear of all pledges, claims, Liens, charges,
encumbrances and security interests of any kind or nature whatsoever, except for
the Permitted Liens. Each Subsidiary is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
its state of incorporation or organization. Each Subsidiary is duly qualified,
licensed and authorized to do business and is in good standing in each
jurisdiction in which it owns or leases any material property or in which the
conduct of its business requires it to so qualify or be so licensed, except for
such jurisdictions where the failure to so qualify or be so licensed would not
have a Material Adverse Effect.

        4.4    No Defaults or Conflicts.    

        (a)  No Event of Default has occurred and is continuing.

        (b)  Neither Company is in violation or default under any (i) Material
Contract in any material respect, or (ii) other indenture, agreement or
instrument to which it is a party or by which it or its

11

--------------------------------------------------------------------------------


properties may be bound the violation of which or default under which would have
a Material Adverse Effect.

        (c)  The execution, delivery and performance by each Company of this
Purchase Agreement, the Series B Notes, the Warrants and any of the transactions
contemplated hereby (including, without limitation, the consummation of the
Exchange Offer and the issuance of the Series B Notes, the Warrants and the
Shares as contemplated herein and therein) does not and will not (i) violate or
conflict with, with or without the giving of notice or the passage of time or
both, any provision of (A) the respective certificates of incorporation and
bylaws of either Company (or similar governing documents) or (B) assuming the
consent of the required lenders under the Senior Credit Facility is obtained, in
any material respect, any law, rule, regulation, order, judgment, writ,
injunction, decree, agreement, indenture or other instrument applicable to the
Companies or any of their respective properties, (ii) result in the creation of
any Lien upon any of either Company's properties, assets or revenues,
(iii) except as required pursuant to the Senior Credit Facility and subject to
compliance by the Purchasers with the representations and warranties set forth
in Section 5(b) hereof, require the consent, waiver, approval, order or
authorization of, or declaration, registration, qualification or filing with,
any Person (whether or not a governmental authority), (iv) cause antidilution
clauses of any outstanding securities to become operative or give rise to any
preemptive or similar rights, or (v) require shareholder approval under the
requirements or standards of any securities exchange or automated quotation
system on which Parent's securities may be listed, except that the Warrants, to
the extent issued to any director of Parent, may not vest or become excercisable
until approved by a vote of Parent's shareholders.

        4.5    Reports and Financial Statements.    

        (a)  Parent has filed all required Parent's SEC Filings. As of its
filing date (or, if amended or superseded by a filing prior to the date hereof,
on the date of such filing), each Parent's SEC Filing filed pursuant to the
Securities Exchange Act did not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein not misleading. Each of the financial statements (including the
related notes) included in Parent's SEC Filings presents fairly, in all material
respects, the consolidated financial position and consolidated results of
operations and cash flows of Parent and its consolidated Subsidiaries as of the
respective dates or for the respective periods set forth therein, all in
conformity with GAAP consistently applied during the periods and at the
respective dates involved except as otherwise noted therein, and subject, in the
case of the unaudited interim financial statements, to the absence of notes and
normal year-end adjustments. No investigation by the Commission is currently
pending with respect to any of Parent's SEC Filings or any of the Companies'
activities.

        (b)  Except as disclosed in Parent's SEC Filings, Parent and UbiquiTel
have not incurred any liabilities, other than (A) liabilities incurred in the
ordinary course of business, (B) liabilities for taxes, or (C) liabilities that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All liability reserves established by the Companies and
each of their Subsidiaries are reasonably believed by the Companies to be
adequate. There are no loss contingencies (as such term is used in Statement of
Financial Accounting Standards No. 5) which are not adequately provided for in
the financial statements referenced in Section 4.5(a), above, as of the
respective dates thereof.

        4.6    Litigation.    Except as disclosed in Parent's SEC Filings, there
is no action, suit, proceeding, investigation or claim pending or, to Parent's
knowledge, threatened in law, equity or otherwise before any court,
administrative agency or arbitrator, which either (i) questions the validity of
this Purchase Agreement, the Series B Notes, the Warrants, the Shares, or the
Exchange Offer, or any action taken or to be taken pursuant hereto or thereto,
or (ii) would be required to be disclosed in Parent's SEC Filings under the
Securities Exchange Act.

12

--------------------------------------------------------------------------------


        4.7    Absence of Changes.    Except as disclosed in Parent's SEC
Filings or as set forth on Schedule IV attached hereto, since September 30,
2002, there has not been:

        (a)  any Material Adverse Effect;

        (b)  any agreement to incur any Indebtedness, other than with respect to
the Exchange Offer or in the ordinary course of business;

        (c)  any asset or property of the Companies made subject to a Lien of
any kind, other than Permitted Liens;

        (d)  any waiver of any material right of the Companies or the
cancellation of any material Indebtedness or claim held by the Companies;

        (e)  any declaration or payment of dividends on, or other distributions
with respect to, or any direct or indirect redemption or acquisition of, any
shares of the capital stock of the Companies, or any agreement or commitment
therefor;

        (f)    any mortgage or pledge (other than a Permitted Lien), or any
sale, assignment or transfer of any tangible or intangible material assets of
the Companies (except for sales in the ordinary course of business);

        (g)  any loan or advance or guarantee of Indebtedness by the Companies
to any Person in excess of $100,000 or any agreement or commitment therefor;

        (h)  any damage, destruction or loss (whether or not covered by
insurance), other than ordinary wear and tear, that would have a Material
Adverse Effect;

        (i)    any material change in the accounting methods or practices
followed by the Companies; or

        (j)    any modification or termination of any Material Contract, or any
execution by the Company of a new Material Contract, which could reasonably be
expected to have a Material Adverse Effect other than as disclosed in Parent's
SEC Filings.

        4.8    Taxes.    Each Company has filed all necessary federal and state
income and franchise tax returns and has paid all taxes shown by such returns,
which are due and payable, and any related or similar assessment, fine or
penalty, except as such tax, assessment, fine or penalty may be or is being
contested in good faith, and all of the foregoing returns are true, correct and
complete in all material respects. All federal, state, local and foreign income,
profits, franchise, sales, use, occupation, property, excise, payroll,
withholding and other taxes (including interest and penalties) required to have
been paid or accrued by the Companies and their Subsidiaries have been fully
paid or are adequately provided for in their financial statements, other than
those being contested in good faith by appropriate proceedings and for which
reserves, if any, required by GAAP, have been established on their financial
statements. No material issues have been raised (and are currently pending) by
the Internal Revenue Service or any other taxing authority in connection with
any of the returns and reports referred to above, and no waivers of statutes of
limitations have been given or requested with respect to the Companies or any of
their Subsidiaries. Neither Company has any material liabilities for taxes other
than those incurred in the ordinary course of business and in respect of which
adequate reserves are being maintained by it in accordance with GAAP
consistently applied.

        4.9    ERISA.    Each Company is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended, and the regulations and interpretations thereunder
(collectively "ERISA"). Neither Company has engaged in any "prohibited
transaction" which would subject it to a tax or penalty on prohibited
transactions imposed by ERISA or by the Code that could reasonably be expected
to have a Material Adverse Effect. With respect to each such plan (other than
any multi-employer plan) that is intended to meet the qualification requirements
of Section 401(a) of ERISA, all material amendments have been adopted and all
other material steps

13

--------------------------------------------------------------------------------


have been taken that are required to have been adopted or taken as of the date
hereof in order to maintain the continuing qualified status of such plan, and
the continuing exemption of any trust funding or forming part of such plan, from
the date of establishment of such plan to the date hereof. No liability to the
Pension Benefit Guaranty Corporation has been or is expected to be incurred with
respect to any such plan. There has been no "reportable event", as defined in
ERISA, with respect to any such plan, and no event or condition exists which
presents a material risk of termination of any such plan by the Pension Benefit
Guaranty Corporation.

        4.10    Intellectual Property Rights.    Each of the Companies and their
Subsidiaries owns or is licensed to use all Intellectual Property Rights
necessary for the conduct of its business as currently conducted. To the
Companies' knowledge, neither the Companies nor their Subsidiaries have violated
or infringed, and are not currently violating or infringing, and the Companies
and their Subsidiaries have not received any written communications alleging
that the Companies (or any of their Subsidiaries, employees or consultants) have
violated or infringed or, by conducting its business as presently proposed to be
conducted, would violate or infringe, the Intellectual Property Rights of any
other person or entity. To the knowledge of the Companies, no person is
infringing on or violating the Intellectual Property Rights owned by the
Companies or their Subsidiaries.

        4.11    Material Contracts.    Parent has filed all Material Contracts
with the Commission. Neither the Companies, their Subsidiaries, nor, to the
Companies' knowledge, any other party, is in default in any material respect
under any of the Material Contracts.

        4.12    Legal Compliance.    

        (a)  Each Company has complied with all applicable laws, rules,
regulations, orders, licenses, judgments, writs, injunctions, decrees or
demands, except to the extent that failure to comply would not have a Material
Adverse Effect. The Company does not hold any licenses issued by the Federal
Communications Commission for personal communications services that are used in
the conduct of its business.

        (b)  There are no adverse orders, judgments, writs, injunctions, decrees
or demands of any court or administrative body, domestic or foreign, or of any
other governmental agency or instrumentality, domestic or foreign, outstanding
against either Company.

14

--------------------------------------------------------------------------------

        4.13    Environmental Compliance.    

        (a)  To the best of the Companies' knowledge, there is no Hazardous
Material about or in, in material violation of law, any real property owned by
either Company.

        (b)  Neither Company has:

        (i)    used, installed, stored, spilled, released, transported, disposed
of or discharged any Hazardous Material upon, into, beneath, from or affecting
such real property owned by the Companies in violation of applicable law, or

        (ii)  received any written notice, citation, subpoena, summons,
complaint or communication from any Person with respect to the presence of
Hazardous Material in any real property owned by the Companies alleging facts
which, if true, would result in a liability or obligation on the part of the
Company that would have a Material Adverse Effect, nor has either Company
received such a communication claiming the presence of Hazardous Material on
real property on which the Company leases or operates tower sites alleging facts
which, if true, would result in a liability or obligation on the part of the
Company that would have a Material Adverse Effect.

        4.14    Offering of Series B Notes and Warrants.    Neither Company nor
any agent or other Person acting on its behalf has, directly or indirectly,
(i) offered any of the Series B Notes, Warrants or Shares (A) by any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) or (B) for sale to or solicited offers to buy any
thereof from, or otherwise approached or negotiated with respect thereto with,
any Person other than the Purchasers and certain investors each of which either
Company reasonably believed was an "accredited investor" within the meaning of
Regulation D under the Securities Act or (ii) done or caused to be done (or has
omitted to do or to cause to be done) any act which act (or which omission)
would result in bringing the issuance or sale of the Series B Notes, Warrants or
Shares within the provisions of Section 5 of the Securities Act.

        4.15    Disclosure.    This Purchase Agreement, including the schedules
and exhibits attached hereto, when taken as a whole, does not contain any untrue
statement of a material fact, and, when taken as a whole, does not omit to state
a material fact necessary in order to make the statements contained herein or
therein not misleading. Other than general business, economic, and industry
conditions, there is no fact known to the Companies which would have a Material
Adverse Effect which has not been set forth in this Purchase Agreement or in
Parent's SEC Filings.

        SECTION 5.    REPRESENTATIONS AND COVENANTS OF THE PURCHASERS

        Each Purchaser hereby makes the representations and warranties, as to
such Purchaser only, to the Companies as follows as of the date hereof and as of
the Closing Date:

        (a)  Such Purchaser has all requisite power, authority and legal right
to execute, deliver, enter into, consummate and perform this Purchase Agreement.
The execution, delivery and performance of this Purchase Agreement by such
Purchaser have been duly authorized by all required corporate or similar
actions. Such Purchaser has duly executed and delivered this Purchase Agreement,
and this Purchase Agreement constitutes the legal, valid and binding obligation
of the Purchaser, enforceable against such Purchaser in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to the rights of creditors generally.

(b)(i)    Such Purchaser is an "accredited investor" as that term is defined in
Rule 501(a) under the Securities Act. In particular, and without limitation:

        (1)  if the Purchaser is a natural person, the Purchaser either has
(a) an individual net worth or joint net worth with his or her spouse of more
than $1,000,000, or (b) had

15

--------------------------------------------------------------------------------

an individual income of more than $200,000 in each of the two most recent years
or joint income with his or her spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year; and

        (2)  if the Purchaser is a corporation, partnership, trust or other
entity, it has total assets in excess of $5,000,000 and it was not formed or
recapitalized for the specific purpose of acquiring the Series B Notes, the
Warrants and the Shares.

        (ii)  Such Purchaser has the requisite knowledge and experience in
financial and business matters in general and investments in particular, so that
it is able to evaluate the merits and risks of an investment in the Series B
Notes, the Warrants and the Shares and to make an informed decision to do so.

        (iii)  Such Purchaser has been given the opportunity to ask questions
of, and receive satisfactory answers from, the Companies and their agents and
representatives concerning the terms and conditions of the offer and sale of the
Series B Notes, the Warrants and the Shares, and the Companies and their
business, financial condition and prospects as such Purchaser has determined to
be necessary in order to evaluate its investment in the Series B Notes, the
Warrants and the Shares and it has availed itself of this opportunity to the
full extent desired.

        (iv)  Such Purchaser understands that an investment in the Series B
Notes, the Warrants and the Shares involves certain risks and having taken full
cognizance thereof, it understands such risks, including those set forth in the
Parent's SEC Filings.

        (v)  Such Purchaser understands that neither the Series B Notes, the
Warrants or the Shares have been registered under the Securities Act, or any
applicable state securities laws, and agrees that such securities may not be
sold, offered for sale, transferred, pledged, hypothecated or otherwise disposed
of except in compliance with the Securities Act or any applicable state
securities laws.

        (vi)  Such Purchaser understands that no federal or state agency has
made any finding or determination as to the merits or fairness of the investment
in, or any recommendation or endorsement of, the Series B Notes, the Warrants
and the Shares.

        (vii) Such Purchaser is acquiring the Series B Notes, the Warrants and
the Shares solely for its own account, for investment purposes and not with a
view to or for subdivision, distribution or resale in connection with any
distribution of all or any portion of such securities.

        (viii)  Such Purchaser has no need for liquidity in this investment, has
the ability to bear the economic risk of this investment, and at the present
time and in the foreseeable future can afford a complete loss of this
investment.

        (ix)  Such Purchaser understands that the Series B Notes, the Warrants
and the Shares are being offered and sold in reliance on specific exemptions
from the registration requirements of the Securities Act and applicable state
securities laws and that the Companies are relying on the truth and accuracy of
the foregoing representations, warranties, agreements, undertakings and
acknowledgments of such Purchaser in determining the availability of such
exemptions and the suitability of the Purchaser to acquire the Series B Notes,
the Warrants and the Shares.

        SECTION 6.    PREPAYMENTS; REPAYMENTS; OFFER TO REPURCHASE

        6.1    Optional Prepayments.    

        (a)  Subject to the other provisions of this Section 6.1, (i) at any
time on or after the Closing Date and prior to April 15, 2005, UbiquiTel may, as
of the last day of any month, prepay all or

16

--------------------------------------------------------------------------------

part of the outstanding Series B Notes at a price equal to the Accreted Value of
the Series B Notes to be prepaid, and (ii) at any time on or after April 15,
2005, UbiquiTel may prepay all or part of the principal amount of the
outstanding Series B Notes at a price equal to the aggregate principal amount of
the Series B Notes to be prepaid, plus all accrued and unpaid interest on the
principal amount of the Series B Notes to be prepaid.

        (b)  The right of UbiquiTel to prepay Series B Notes pursuant to this
Section 6.1 shall be conditioned upon its giving notice of prepayment to the
holders of Series B Notes not less than fifteen (15) days and not more than
sixty (60) days prior to the date upon which the prepayment is to be made
specifying (i) the registered holder of each Series B Note to be prepaid,
(ii) the aggregate Accreted Value or principal amount, as applicable, being
prepaid, (iii) the date of such prepayment, and (iv) the accrued and unpaid
interest (to but not including the date upon which the prepayment is to be
made), if any; provided, however, in order for such notice to be effective and
to be deemed given, it must include a statement from UbiquiTel that either no
consents from any holders of any other Senior Indebtedness or other Indebtedness
are necessary for any such prepayment or all necessary consents have been
obtained and without such statement such notice shall not be effective and shall
not be deemed to be given and UbiquiTel may not prepay the Series B Notes in
accordance with such notice under this Section 6.1, and neither any such
statement nor this proviso shall, in and of itself, impose any obligation or
liability on any holder of Series B Notes relative to any holder of other Senior
Indebtedness. Notice of prepayment under this Section 6.1 having been so given,
the aggregate principal amount of the Series B Notes so specified in such notice
and all accrued and unpaid interest thereon, shall all become due and payable on
the specified prepayment date.

        (c)  If any prepayment under this Section 6.1 does not repay in full the
aggregate Accreted Value or the aggregate principal amount, as applicable, of
all Series B Notes then outstanding, then the aggregate amount of such
prepayment of the Accreted Value or principal amount, as applicable, of Series B
Notes shall be allocated among all Series B Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
of such Series B Notes.

        6.2    Miscellaneous.    

        (a)  Nothing in this Section 6 shall in any way limit or affect the
rights or remedies of a holder of Series B Notes, or the covenants and
obligations of the Companies, whether under Section 7 or 14 or any other
provision of this Purchase Agreement.

        (b)  If any prepayment (or repayment) date under this Section 6 is not a
Business Day, such prepayment (or repayment) shall be made on the next
succeeding Business Day.

        (c)  Neither Company nor any Subsidiary shall repurchase any outstanding
Series B Notes unless either of the Companies either (i) offers to purchase all
then outstanding Series B Notes or (ii) offers to purchase Series B Notes from
the holders in proportion to the respective unpaid principal amount of Series B
Notes held by each holder. In any such repurchase by a Company, if all Series B
Notes are not being repurchased, then the amount of Series B Notes to be
repurchased shall be allocated among all Series B Notes held by holders which
accept such Company's repurchase offer so that the Series B Notes are
repurchased from such holders in proportion to the respective unpaid principal
amount of Series B Notes held by each such holder which accepts such Company's
offer (or in such other proportion as agreed by all such holders who accept such
Company's offer). Nothing in this Section 6.2(c) shall (i) obligate a holder of
Series B Notes to accept a Company's repurchase offer or (ii) prevent such
Company from prepaying Series B Notes in accordance with the terms of (and this
Section 6.2(c) shall not apply to) Section 6.1 of this Purchase Agreement.

17

--------------------------------------------------------------------------------




        6.3    Offer to Repurchase Upon a Change of Control.    

        (a)  If a Change of Control occurs, UbiquiTel shall make an offer (a
"Change of Control Offer") to each Holder to repurchase all or any part, equal
to $1,000 or an integral multiple of $1,000, of the Holder's Series B Notes at
an offer price in cash equal to (i) the Accreted Value of the Series B Notes to
the date fixed for repurchase, if the repurchase occurs prior to April 15, 2005
or (ii) the aggregate principal amount of the Series B Notes, plus accrued and
unpaid interest thereon, if any, to the date fixed for repurchase, if the
repurchase occurs on or after April 15, 2005 (the "Change of Control Payment").

        (b)  Within 30 Business Days following a Change of Control, UbiquiTel
shall mail a notice to each Holder describing the transaction or transactions
that constitute the Change of Control and offering to repurchase the Series B
Notes on the date specified in the notice, which date shall be no earlier than
30 days and no later than 60 days from the date the notice is mailed (the
"Change of Control Payment Date"), provided that the Change of Control Payment
Date shall be the last day of a month if such Date occurs prior to April 15,
2005. Such notice shall also state the following: (i) the length of time the
Change of Control Offer shall remain open; (ii) the Offer Amount, the purchase
price and the Purchase Date; (iii) that any Series B Note not tendered or
accepted for payment shall continue to accrue interest; (iv) that, unless
UbiquiTel defaults in making such payment, any Series B Note accepted for
payment pursuant to the Change of Control Offer shall cease to accrue interest
after the Purchase Date; (v) that Holders electing to have a Series B Note
purchased pursuant to the Change of Control Offer may elect to have Series B
Notes purchased in integral multiples of $1,000 only; and (vi) that Holders
whose Series B Notes were purchased only in part shall be issued new Series B
Notes equal in principal amount to the unpurchased portion of the Series B Notes
surrendered.

        (c)  The Change of Control Offer shall remain open for a period of 20
Business Days following its commencement and no longer, except to the extent
that a longer period is required by applicable law (the "Offer Period"). No
later than five Business Days after the termination of the Offer Period (the
"Purchase Date"), UbiquiTel shall purchase the principal amount of Series B
Notes required to be purchased pursuant to this Section 6.3 (the "Offer Amount")
or, if less than the Offer Amount has been tendered, all Series B Notes tendered
in response to the Change of Control Offer.

        (d)  UbiquiTel will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with its purchase
of Series B Notes pursuant to a Change of Control Offer. To the extent the
provisions of any such rule conflict with the provisions of this Purchase
Agreement relating to a Change of Control Offer, UbiquiTel shall comply with the
provisions of such rule and be deemed not to have breached its obligations
relating to such Change of Control Offer.

        (e)  On the Change of Control Payment Date, UbiquiTel shall, to the
extent lawful, (1) accept for payment all Series B Notes or portions of Series B
Notes properly tendered under the Change of Control Offer; (2) mail promptly to
each Holder of the Series B Notes the Change of Control Payment in respect of
such Series B Notes or portions of the Series B Notes so tendered; and
(3) promptly authenticate and mail, or cause to be transferred by book entry, to
each holder a new Series B Note equal in principal amount to any unpurchased
portion of the Series B Notes surrendered, provided, however, that each new
Series B Note shall be in a principal amount of $1,000 or an integral multiple
of $1,000. Payments for the Series B Notes tendered pursuant to the Change of
Control Offer shall be made in the same manner as interest payments are made.

        (f)    Prior to a Change of Control Payment Date, UbiquiTel shall either
repay all outstanding Senior Indebtedness or obtain the requisite consents, if
any, under all agreements governing

18

--------------------------------------------------------------------------------




outstanding Senior Indebtedness to permit the repurchase of Series B Notes
required by this Section 6.3. UbiquiTel shall publicly announce the results of
the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

        (g)  UbiquiTel shall not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 6.3 and purchases all Series B Notes validly tendered
and not withdrawn under the Change of Control Offer.

        SECTION 7.    COVENANTS

        While the Series B Notes are Outstanding, the Company covenants and
agrees as follows:

        7.1    Financial Information.    The Companies will deliver upon written
request the following to each holder of the Series B Notes as soon as
practicable, copies of (i) any financial statements, proxy material or reports
sent to Parent's stockholders, (ii) any press releases and (iii) any Parent's
SEC Filing.

        7.2    Maintenance of Existence, Properties and Franchises; Compliance
with Law; Taxes; Insurance.    The Companies will:

        (a)  maintain their respective corporate existence, rights, licenses,
permits and other franchises in full force and effect; provided that the
Companies may terminate the corporate existence of any of their respective
Subsidiaries (provided that Parent may not terminate the corporate existence of
UbiquiTel), or permit the termination or abandonment of rights or other
franchises, if in the opinion of such Company it is no longer in the Company's
best interests to maintain such existence, rights or other franchises and such
termination or abandonment will not be prejudicial in any material respect to
the holders of the Series B Notes;

        (b)  maintain their respective tangible assets in good repair, working
order and condition (ordinary wear and tear and casualty loss excepted) so far
as reasonably necessary or advantageous to the proper carrying on of their
respective businesses;

        (c)  comply in all material respects with all applicable laws and with
all applicable orders, rules, rulings, certificates, licenses, regulations,
demands, judgments, writs, injunctions and decrees, the noncompliance with which
could reasonably be expected to have a Material Adverse Effect;

        (d)  pay promptly when due all taxes, fees, assessments and other
governmental charges imposed upon their respective properties, assets or income
and all claims or Indebtedness (including, without limitation, materialmen's,
vendor's, workmen's and like claims) which might become a Lien upon such
properties or assets; provided that payment of any such tax, fee, assessment,
charge, claim or Indebtedness shall not be necessary so long as it is being
contested in good faith or failure to make such payment will not have a Material
Adverse Effect; and

        (e)  keep insured, by financially sound and reputable insurers, all
their respective properties of a character customarily insured by entities
similarly situated, against loss or damage of the kinds and in amounts
customarily insured against by such entities and with such deductibles or
coinsurance as is customary.

        7.3    Regulation U.    No portion of the net proceeds realized from the
sale of the Series B Notes and Warrants will be used for the purpose, whether
immediate, incidental or ultimate, of buying or carrying, within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as amended
from time to time, any "margin stock" as defined in said Regulation U, as
amended from time to time, or for the purpose of purchasing, carrying or trading
in securities within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, as amended from time to time, or for the purpose of
reducing or retiring any Indebtedness which both (i) was

19

--------------------------------------------------------------------------------

originally incurred to purchase any such margin stock or other securities and
(ii) was directly or indirectly secured by such margin stock or other
securities.

        7.4    Office for Payment, Exchange and Registration.    So long as any
of the Series B Notes is outstanding, UbiquiTel will maintain an office or
agency where Series B Notes may be presented for payment, exchange, conversion
or registration of transfer as provided in this Purchase Agreement. Such office
or agency initially shall be the office of UbiquiTel set forth in Section 19
hereof, which place may from time to time be changed by notice to the holders of
all Series B Notes then outstanding.

        7.5    Notices.    The Company will give notice to all holders of
Series B Notes promptly after an executive officer, the treasurer or chief
accounting officer of the Company learns (other than by notice from all of such
holders) of the existence of any of the following:

        (a)  any Event of Default; and

        (b)  any action or proceeding which has been commenced or threatened
against either Company which, if adversely determined, could reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of either Company to perform in all material respects its material
obligations under this Purchase Agreement or the Series B Notes;

        Such notice with respect to (a) shall specify the nature and period of
existence of any such Event of Default and what either Company proposes to do
with respect thereto. The Company shall, upon the advice of its outside legal
counsel, publicly disclose any matters contained in any such notice pursuant to
clauses (a) and (b) above as and when required by the Securities Exchange Act.

        7.6    Environmental Matters.    

        (a)  The Companies shall keep any property owned by the Companies free
and clear of any Liens imposed for failure to comply with any environmental
laws, regulations or ordinances (each, an "Environmental Lien"), to the extent
any such Environmental Lien could reasonably be expected to have a Material
Adverse Effect, and shall keep all such property in material compliance with all
environmental laws, regulations and ordinances; provided, however, the Companies
shall have the right at their cost and expense, and acting in good faith, to
contest, object or appeal by appropriate legal proceeding the validity of any
Environmental Lien.

        (b)  Each of the Companies will defend, indemnify and hold harmless each
current, former and future holder of Series B Notes, its employees, officers,
directors, stockholders, partners, agents, representatives and assigns, from and
against any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and claims, joint or several, and any costs, disbursements and
expenses (including reasonable attorneys' fees and expenses and reasonable costs
of investigation) of whatever kind or nature, known or unknown, contingent or
otherwise, arising out of or in any way related to (i) the presence, disposal,
release, removal, discharge, storage or transportation of any Hazardous Material
upon, into, from or affecting any real property (including improvements) owned
or occupied (or formerly owned or occupied) by either Company or any Subsidiary;
and (ii) any judicial or administrative action, suit or proceeding, actual or
threatened, relating to Hazardous Material upon, in, from or affecting any real
property (including improvements) owned or occupied (or formerly owned or
occupied) by either Company or any Subsidiary; and (iii) any violation of any
environmental law, regulation or ordinance by either Company or any Subsidiary
or any of their agents, tenants, subtenants or invitees; and (iv) the imposition
of any Environmental Lien for the recovery of costs expended in the
investigation, study or remediation of any environmental liability of (or
asserted against) either Company or any Subsidiary. This Section 7.6(b) and
Section 7.6(c) below shall survive any payment, conversion or transfer of
Series B Notes and any termination of this Purchase Agreement.

20

--------------------------------------------------------------------------------




        (c)  To the extent that either Company or any Subsidiary is strictly
liable without regard to fault under any environmental law, regulation or
ordinance, such Company's obligation to the holders of Series B Notes under any
of the indemnification provisions of this Purchase Agreement shall likewise be
strict without regard to fault with respect to the violation of any
environmental law, regulation or ordinance which results in any liability to any
of the indemnified persons referred to in Section 7.6(b) above.

        7.7    Reservation of Shares.    Parent shall at all times keep
reserved, free from preemptive rights, out of its authorized Common Stock a
number of shares of Common Stock sufficient to provide for the exercise of the
exercise rights provided in the Warrants.

        7.8    Delivery of Information for Rule 144A Transactions.    If a
holder of Series B Notes proposes to transfer any such Series B Notes pursuant
to Rule 144A under the Securities Act (as in effect from time to time), the
Companies agree to provide (upon the request of such holder or the prospective
transferee) to such holder and (if requested) to the prospective transferee any
financial or other information concerning each Company which is required to be
delivered to any transferee of such Series B Notes pursuant to such Rule 144A.

        7.9    Use of Proceeds.    The proceeds of the sale of the Series B
Notes and Warrants, after payment of transaction expenses, shall be used solely
to make payments to the holders of Subordinated Notes, except that the proceeds
of the sale of Series B Notes and Warrants pursuant to Section 1.5(b) above may
be used for general corporate purposes to the extent permitted under the Senior
Credit Facility.

        7.10    Inspection.    From and after the occurrence of an Event of
Default, and for so long as such Event of Default has not been waived, remedied
or cured, at the request of the Majority Series B Noteholders, the Companies
will permit such holder (or holders) to visit and inspect any of the properties
of each Company and any Subsidiaries, to examine their respective books and
records and to discuss with their officers their books and records and the
assets, properties, liabilities, business, affairs, results of operations or
condition (financial or otherwise) of the Companies or any Subsidiary, all at
such reasonable times and as often as may be reasonably requested.

        7.11    Asset Sales.    In the event UbiquiTel or any of its Restricted
Subsidiaries consummates an Asset Sale (as defined in the Subordinated Notes
Indenture) and UbiquiTel elects to apply the Net Proceeds (as defined in the
Subordinated Notes Indenture) from such Asset Sale to repay, pursuant to
Section 4.10(b)(i) of the Subordinated Notes Indenture, Senior Indebtedness (as
defined in the Subordinated Notes Indenture) other than the Senior Credit
Facility (the "Proposed Repayment Amount"), UbiquiTel agrees to repay the
Series B Notes on a pro rata basis, subject to and in accordance with the
provisions of Section 6.1 hereof, an aggregate amount from such Net Proceeds
equal to the product of (1) the Proposed Repayment Amount and (2) a fraction the
numerator of which is the aggregate Accreted Value or aggregate principal
amount, as applicable, of the Series B Notes then outstanding, and the
denominator of which is the sum of (x) the aggregate accreted value and/or
aggregate principal amount, as applicable, of the other Senior Indebtedness
being repaid and (y) the aggregate Accreted Value or aggregate principal amount,
as applicable, of the Series B Notes then outstanding.

        7.12    Issuances of Capital Stock.    Neither Parent not UbiquiTel
shall make any material issuances of capital stock following the execution of
this Purchase Agreement and until the Termination Date, except of issuances of
the Warrants on the Closing Date.

        SECTION 8.    RANKING

        8.1    Ranking.    All Series B Indebtedness shall be pari passu in
right of payment in all respects to all other Senior Indebtedness.

21

--------------------------------------------------------------------------------


        8.2    Liquidation; Dissolution; Bankruptcy.    Upon any payment or
distribution of assets of either Company (whether in cash, property or
securities) to creditors upon any dissolution or winding-up or total or partial
liquidation or reorganization of either Company, whether voluntary or
involuntary, or in any bankruptcy, insolvency, receivership or similar
proceeding regarding such Company, all amounts due or to become due upon all
Senior Indebtedness then outstanding shall be paid as follows: (i) first, the
lenders under the Senior Credit Facility shall exercise their rights against the
collateral thereunder; and (ii) second, the holders of the Senior Indebtedness
shall receive distributions of the remaining assets. Upon any such dissolution
or winding-up or liquidation, reorganization or other proceeding, any payment or
distribution of assets of a Company of any kind or character, whether in cash,
property or securities, to which holders of the Senior Indebtedness would be
entitled, except for these provisions, shall be paid by such Company or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution directly to the holders of the Senior
Indebtedness which was then outstanding (pro rata to each of such holders on the
basis of the respective amounts (to the extent known)), to the extent necessary
to pay all such Senior Indebtedness in full in cash, before any payment or
distribution is made to the holders of the Subordinated Notes.

        8.3    Obligations Unaffected.    Nothing contained in this Section 8 is
intended to or shall impair, as among UbiquiTel, its creditors other than the
holders of Senior Indebtedness, and the holders of the Series B Notes, the
obligation of UbiquiTel, which shall be absolute and unconditional, to pay to
the holders of the Series B Notes the principal of, premium, if any, and
interest on the Series B Notes, as and when the same shall become due and
payable in accordance with their terms, or to affect the relative rights of the
holders of the Series B Notes and creditors of UbiquiTel other than the holders
of Senior Indebtedness. Nothing herein shall prevent any holder of the Series B
Notes from exercising any remedies otherwise permitted by applicable law upon
the occurrence of an Event of Default, subject to the rights, if any, under
these provisions of the holders of Senior Indebtedness.

22

--------------------------------------------------------------------------------

        SECTION 9.    FUTURE GUARANTORS

        Any current or future Subsidiary that becomes a guarantor under both the
Senior Credit Facility and the Senior Discount Notes shall, if not already a
Guarantor, contemporaneously become a Guarantor by executing a joinder agreement
to the Guarantee.

        SECTION 10.    CONDITIONS TO PURCHASERS' OBLIGATIONS

        The Purchasers' obligations to purchase the Series B Notes and Warrants
hereunder are subject to satisfaction of the following conditions at the Closing
(any of which may be waived by the Purchasers):

        10.1    Accuracy of Representations and Warranties.    The
representations and warranties of the Companies herein or in any certificate or
document delivered pursuant hereto shall be correct and complete in all material
respects on and as of the Closing Date with the same effect as though made on
and as of the Closing Date (after giving effect to the transactions contemplated
by this Purchase Agreement).

        10.2    Compliance with Agreements; No Defaults.    The Companies shall
have performed and complied in all material respects with all agreements,
covenants and conditions contained in this Purchase Agreement, the Series B
Notes and the Warrants and any other document contemplated hereby or thereby
which are required to be performed or complied with by either Company on or
before the Closing Date. On the Closing Date (after giving effect to the
transactions contemplated hereby), there shall be no Event of Default.

        10.3    Transactions Not Prohibited.    There shall be no action
commenced or, to the knowledge of the parties, threatened, and no judgment,
order or injunction shall have been rendered by any such tribunal or
organization for the purpose of restraining or prohibiting the transactions
contemplated hereby.

        10.4    Officers' Certificate.    The Purchasers shall have received a
certificate dated the Closing Date and signed by the chief executive officer and
chief financial officer of the Company, to the effect that the conditions of
Sections 10.1, 10.2, 10.7, and 10.9 have been satisfied.

        10.5    Proceedings.    All corporate and other proceedings in
connection with the transactions contemplated by this Purchase Agreement, the
Series B Notes and the Warrants, and all documents incident thereto, shall be in
form and substance satisfactory to the Purchasers and their counsel, and the
Purchasers shall have received all such originals or certified or other copies
of such documents as the Purchasers or their counsel may reasonably request.

        10.6    Opinion of Counsel.    The Purchasers shall have received an
opinion dated the Closing Date and addressed to the Purchasers of Greenberg
Traurig LLP, counsel for the Companies. Such opinion shall be in form and
substance satisfactory to the Purchasers and to the effect set forth in
Exhibit D hereto.

        10.7    Closing of Exchange Offer.    The holders of UbiquiTel's
Subordinated Notes shall have, in full or in part, exchanged their Subordinated
Notes for Senior Discount Notes pursuant to the terms of the Exchange Offer.

        10.8    Parent Guarantee.    Parent and each Restricted Subsidiary shall
have executed a Guarantee (the "Guarantee") in the form of Exhibit E hereto.

        10.9    Consent Under Senior Credit Facility.    The Companies shall
have received such consents under the Senior Credit Facility as are required to
consummate the Exchange Offer and the transactions contemplated hereby.

23

--------------------------------------------------------------------------------

        SECTION 11.    INDEMNIFICATION

        The Company hereby indemnifies and agrees to defend and hold harmless
each of the Purchasers from and against any and all claims, actions, causes of
action, liabilities, penalties, fines, damages, judgments, losses, suits,
expenses, legal or administrative proceedings, interest, costs and expenses
(including court costs and reasonable attorneys', consultants' and experts'
fees) (collectively "Losses") suffered by such Purchaser arising out of or by
reason of (i) the Company's breach of any of the representations, warranties and
covenants contained herein or in any Transaction Document; or (ii) actions,
proceedings or investigations arising from the purchase or ownership of the
Series B Notes, Warrants or Shares against the Company or the Purchasers
(excluding proceedings relating to the income tax treatment of the Series B
Notes, Warrants and Shares) by any governmental authority or other Person,
except to the extent that the same arise out of or are due to the negligence or
willful misconduct of a Purchaser.

        Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, or of the threat of any action, or of any claim
or threatened claim (collectively "Claim") against such indemnified party which
is subject to indemnification hereunder, such indemnified party shall
immediately notify the Company in writing thereof (the "Notice"), but the
failure so to notify the Company immediately shall relieve the Company from any
liability which it may have to such indemnified party only if and to the extent
the Company is prejudiced by such failure. Upon receiving Notice from an
indemnified party of a Claim, the Company shall be entitled to assume and
undertake the defense against such Claim with counsel reasonably satisfactory to
such indemnified party. If the Company assumes and undertakes such defense, it
shall not be liable to such indemnified party for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
of such Claim. If the interests of the indemnified party reasonably may be
deemed to conflict with the interests of the Company, the indemnified party
shall have the right to select a separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, at the
Company's expense. The indemnified party shall cooperate fully with the Company
in connection with any negotiation or defense of any Claim and shall furnish to
the Company all information reasonably available to the indemnified party that
relates to such Claim. The Company shall keep the indemnified party apprised at
all times as is reasonably practicable as to the status of the defense or any
settlement negotiations with respect thereto. Either party may settle any Claim
provided (i) the Claim seeks only monetary damages as relief, and not injunctive
relief, and (ii) the release contains a release of both parties from any further
liability with respect to such Claim.

        SECTION 12.    AMENDMENT; WAIVER; CONSENT

        (a)  (i)    This Purchase Agreement and the Series B Notes may be
amended (or any provision hereof or thereof waived) only with the written
consent of the Majority Series B Noteholders and (ii) a Warrant may be amended
(or any provision thereof waived) only with the written consent of the holder
thereof. Notwithstanding the foregoing, the written consent of the holders of at
least ninety percent (90%) of the outstanding aggregate principal amount of the
Series B Notes shall be required to amend any provision of the Series B Notes
regarding principal and interest, seniority and maturity, and any amendment
which discriminates materially adversely against a Holder shall require such
Holder's written consent.

        (b)  Promptly after obtaining the written consent of the holders of
Series B Notes herein provided, the Companies shall transmit a copy of any
amendment or waiver which has been adopted to all holders of Series B Notes then
outstanding, but failure to transmit copies shall not in any way affect the
validity of any such amendment or waiver.

        (c)  The Companies and each holder of a Series B Note then or thereafter
outstanding shall be bound by any amendment or waiver effected in accordance
with the provisions of this Section 12, whether or not any such Series B Note
shall have been marked to indicate such

24

--------------------------------------------------------------------------------




modification, but any Series B Note issued thereafter shall bear a notation as
to any such modification (but the failure to bear any such notation shall not
affect the validity of any such subsequently issued Series B Note, which shall
be enforceable in accordance with its terms subject to any such modification).

        SECTION 13.    EXCHANGE OF NOTES; ACCRUED INTEREST; CANCELLATION OF
SURRENDERED NOTES; REPLACEMENT

        (a)  Subject to Section 16 hereof, at any time at the request of any
holder of one or more of the Series B Notes to UbiquiTel at its offices provided
under Section 19 hereof, UbiquiTel at its expense (except for any transfer tax
or any other tax arising out of the exchange) will issue and deliver to or upon
the order of the holder in exchange therefor new Series B Notes, in such
denomination or denominations as such holder may request (which must be in
denominations of $100,000 principal amount or any larger multiple of $50,000
principal amount, plus one Series B Note in a lesser denomination, if required),
in aggregate principal amount equal to the unpaid principal amount of the
Series B Note or Series B Notes surrendered and substantially in the form
thereof, dated as of the date to which interest has been paid on the Series B
Note or Series B Notes surrendered (or, if no interest has yet been so paid
thereon, then dated the date of the Series B Note or Series B Notes so
surrendered) and payable to such Person or Persons or order as may be designated
by such holder. Any such new Series B Note shall bear any notation required by
Section 12 hereof.

        (b)  In the event that any Series B Note is surrendered to UbiquiTel
upon a prepayment under Section 6 hereof, UbiquiTel shall pay all accrued and
unpaid interest on such Series B Note or such portion thereof and thereupon
interest shall cease to accrue upon that portion of the principal amount of such
Series B Note which was prepaid, and the right to receive, and any right or
obligation to make, any prepayment on such portion of the principal amount
pursuant to Section 6 hereof shall terminate all upon the date of such
prepayment and upon presentation and surrender of such Series B Note to the
Company.

        (c)  Upon any prepayment under Section 6 hereof, if only a portion of
the principal amount of a Series B Note is prepaid, then such Series B Note
shall be surrendered to UbiquiTel and UbiquiTel shall simultaneously execute and
deliver to or on the order of the holder thereof, at the expense of UbiquiTel, a
new Series B Note or Series B Notes in principal amount equal to the unused or
unpaid portion of such Series B Note.

        (d)  All Series B Notes or portions thereof which have been prepaid
under Section 6 hereof, shall be canceled by UbiquiTel and no Series B Notes
shall be issued in lieu of the principal amount prepaid.

        (e)  Upon receipt of evidence satisfactory to UbiquiTel of the loss,
theft, destruction or mutilation of any Series B Note and, in the case of any
such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory to UbiquiTel (if requested by UbiquiTel and unsecured in
the case of the Purchaser or an institutional holder), or in the case of any
such mutilation, upon surrender of such Series B Note (which surrendered
Series B Note shall be canceled by UbiquiTel), UbiquiTel will issue a new
Series B Note of like tenor in lieu of such lost, stolen, destroyed or mutilated
Series B Note as if the lost, stolen, destroyed or mutilated Series B Note were
then surrendered for exchange.

        SECTION 14.    DEFAULTS

        (a)  Any of the following shall constitute an "Event of Default":

        (i)    UbiquiTel defaults in the payment of (A) any part of the
principal on any Series B Note, when the same shall become due and payable,
whether at maturity or at a date fixed for

25

--------------------------------------------------------------------------------

prepayment or by acceleration or otherwise, and such default in the payment of
principal shall have continued for ten (10) Business Days or (B) the interest on
any Series B Note, when the same shall become due and payable, and such default
in the payment of interest shall have continued for ten (10) Business Days; or

        (ii)  the dissolution or winding up of either Company; or

        (iii)  either Company defaults in the performance of any other material
agreement or covenant contained in this Purchase Agreement, the Series B Notes,
the Warrant or the Guarantee and such default shall not have been remedied
within thirty (30) days after written notice thereof shall have been given to
either Company by any holder or holders of the Series B Notes (such Company to
give forthwith to all other holders of the Series B Notes at the time
outstanding written notice of the receipt of such notice, specifying the default
referred to therein); or

        (iv)  an Event of Default (as defined under the Senior Credit Facility
or the Senior Discount Notes, respectively) shall have occurred and be
continuing under the Senior Credit Facility or the Senior Discount Notes and
such Event of Default shall not have been cured by the Companies or waived by
the lenders under the Senior Credit Facility or the Senior Discount Notes; or

        (v)  either Company shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts; or a
receiver or trustee is appointed for either Company or for substantially all of
its assets and, if appointed without its consent, such appointment is not
discharged or stayed within sixty (60) days; or proceedings under any law
relating to bankruptcy, insolvency or the reorganization or relief of debtors
are instituted by or against either Company, and, if contested by it, are not
dismissed or stayed within sixty (60) days; or any writ of attachment or
execution or any similar process is issued or levied against either Company or
any significant part of its property and is not released, stayed, bonded or
vacated within sixty (60) days after its issue or levy; or

        (vi)  the issuance of a writ, warrant, distraint or order of attachment
or garnishment against a material portion of the Companies' property or assets
and such writ, warrant, distraint or order is not dismissed, released or vacated
within sixty (60) days after its issue or levy; or

        (vii) any representation or warranty made by the Companies herein shall
not be true and correct in any material respect on and as of the date so made,
provided that the inaccuracies or falsity of such representation or warranty
(i) have a Material Adverse Effect, and (ii) are of such magnitude as reasonably
to have caused the Purchasers not to purchase the Series B Notes if they had
been known at the Closing, and provided further that this subsection (vii) shall
terminate and be of no further force and effect eighteen (18) months from the
Closing Date.

        (b)  If an Event of Default occurs pursuant to any of clauses
(i) through (vii) of Section 14(a) hereof, then and in each such event any
holder or holders of Series B Notes which, at the time, holds or hold at least
sixty percent (60%) in aggregate principal amount of the Series B Notes then
outstanding may at any time (unless all Events of Default shall theretofore have
been waived or remedied) at its or their option, by written notice or notices to
the Company, declare all the Series B Notes then held by such holder or holders
to be due and payable. Notwithstanding the foregoing, if any Event of Default
occurs pursuant to Section 14(a)(i), then not less than two holders who in the
aggregate hold at least thirty percent (30%) in principal amount of the Series B
Notes then outstanding shall be required to declare all the Series B Notes held
by such holder or holders to be due and payable. Upon any such declaration all
Series B Notes held by such holder

26

--------------------------------------------------------------------------------

or holders shall forthwith immediately mature and become due and payable in such
amounts and for the time periods as are set forth for prepayment under
Section 6.1(a) hereof.

        (i)    if, at any time after the principal of any Series B Notes shall
so become due and payable and prior to the date of maturity stated in the
Series B Notes, all arrears of principal (excluding any principal which would
not then be due and payable if the acceleration had not occurred) and interest
on the Series B Notes (with interest at the rate specified in the Series B Notes
on any overdue principal and, to the extent legally enforceable, on any overdue
interest) shall be paid to the holders of Series B Notes by or for the account
of UbiquiTel, then the Majority Series B Noteholders (in the event of an Event
of Default under Section 14(a)(i), the holder or holders of seventy percent
(70%) in aggregate principal amount of the Series B Notes then outstanding), by
written notice or notices to UbiquiTel, may waive such Event of Default and its
consequences and rescind or annul any such declaration, but no such waiver shall
extend to or affect any subsequent Event of Default or impair any right or
remedy resulting therefrom;

        (ii)  if any holder or holders of Series B Notes which, at the time,
holds or hold at least sixty percent (60%) in aggregate principal amount of the
Series B Notes then outstanding exercises the above rights of acceleration, then
UbiquiTel shall notify each other holder of Series B Notes of the fact of such
acceleration and each other holder shall, without limiting any other rights
hereunder, (A) have the right for thirty (30) days after such notice from
UbiquiTel to accelerate its own Series B Notes based on the Event or Events of
Default on which such acceleration was based, unless at the time there are no
outstanding Events of Default and any acceleration of any Series B Notes has
been rescinded or (B) be deemed automatically (without any action by such
holder) to have accelerated its Series B Notes if such holder has not received
such notice of an acceleration from UbiquiTel within ten (10) days after such
acceleration unless at the time there are no outstanding Events of Default and
any acceleration of any Series B Notes has been rescinded;

        (iii)  any holder may at any time rescind and annul any acceleration
with respect to its own Series B Notes; and

        (iv)  if any holder of a Series B Note shall give any notice or take any
other action with respect to an Event of Default, UbiquiTel, forthwith upon
receipt of such notice or obtaining knowledge of such other action, will give
written notice thereof to all other holders of the Series B Notes then
outstanding, describing such notice or other action and the nature of the Event
of Default.

        SECTION 15.    REMEDIES

        (a)  In case any one or more Events of Default (except an Event of
Default under Section 14(a)(i)) shall occur and be continuing, then any holder
or holders of Series B Notes which, at the time, holds or hold at least sixty
percent (60%) in aggregate principal amount of the Series B Notes then
outstanding may, proceed to protect and enforce the rights of such holder or
holders by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in
such Series B Note or Series B Notes for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or for any other remedy (including, without
limitation, damages). In case any Event of Default under Section 14(a)(i) shall
occur and be continuing, then any two or more holders who in the aggregate hold
at least thirty percent (30%) in principal amount of the Series B Notes then
outstanding may, proceed to protect and enforce the rights of such holder or
holders by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in
such Series B Note or Series B Notes for an injunction against a violation of
any of the terms hereof or thereof, or in aid

27

--------------------------------------------------------------------------------

of the exercise of any power granted hereby or thereby or by law or for any
other remedy (including, without limitation, damages).

        (b)  In case of a default in the payment of any principal of, or
interest on any Series B Note, or default in the observance of any other
material agreement or covenant of UbiquiTel in this Purchase Agreement or in a
Series B Note, UbiquiTel will pay to the holder thereof or party thereto, in
addition to any interest otherwise required, such further amount as shall be
sufficient to cover any and all costs and expenses of enforcement and collection
including, without limitation, reasonable attorneys' fees and expenses (whether
or not any suit or action is instituted and including without limitation those
fees and expenses permitted by statutory law and/or incurred at trial, on
appeal, on petition for review, in arbitration or mediation or in a bankruptcy
proceeding).

        (c)  No course of dealing and no delay on the part of any holder of any
Series B Note or Warrant in exercising any rights or remedies shall operate as a
waiver thereof or otherwise prejudice such holder's rights. No right or remedy
conferred hereby or by any Series B Note shall be exclusive of any other right
or remedy referred to herein or therein or available at law, in equity, by
statute or otherwise.

        (d)  The Purchasers shall, in addition to other remedies provided by
law, have the right and remedy to have the provisions of this Purchase Agreement
(including without limitation Section 17 hereof) specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any
breach or threatened breach of the provisions of this Purchase Agreement
(including without limitation Section 17 hereof) will cause irreparable injury
to the Purchasers and that money damages will not provide an adequate remedy.
Nothing contained herein shall be construed as prohibiting the Purchasers from
pursuing any other remedies available to the Purchasers for such breach or
threatened breach, including, without limitation, the recovery of damages from
the Companies.

        SECTION 16.    RESTRICTIONS ON TRANSFER

        (a)  Each holder of a Series B Note or Warrant by acceptance thereof
agrees that it will not sell or otherwise dispose of any Series B Notes,
Warrants or Shares unless (i) such Series B Notes, Warrants or Shares have been
registered under the Securities Act and, to the extent required, under any
applicable state securities laws, or (ii) such Series B Notes, Warrants or
Shares are sold in accordance with the applicable requirements and limitations
of Rule 144 or Rule 144A, as applicable, and any applicable state securities
laws, or (iii) the Companies have been furnished with an opinion or opinions
from counsel to such holder (which counsel and opinion(s) shall be reasonably
satisfactory to the Companies and which counsel may be inside counsel of such
holder) to the effect that registration under the Securities Act is not required
for the transfer as proposed (which opinion may be conditioned upon the
transferee's assuming the obligations of a holder of Series B Notes, Warrants or
Shares under this Section) or (iv) the Companies have been furnished with a
letter from the Division of Corporate Finance of the Commission to the effect
that such Division would not recommend any action to the Commission if such
proposed transfer were effected without a registration statement effective under
the Securities Act. The Companies agree that within five (5) Business Days after
receipt of any opinion referred to in (iii) above, they will notify the holder
supplying such opinion whether such opinion is satisfactory to the Companies'
counsel. Series B Notes may be transferred only in Authorized Denominations.

        (b)  UbiquiTel may endorse on all Series B Notes, and Parent may endorse
on all Warrants and Share certificates a legend stating or referring to the
transfer restrictions contained in paragraph (a) above; provided that no such
legend shall be endorsed on any Series B Notes, Warrants or Share certificates
which, when issued, are no longer subject to the restrictions of this
Section 16, and as to which Rule 144(k) under the Securities Act is applicable;
provided, further, that if a transfer is made pursuant to clause (i),
(ii) (other than pursuant to Rule 144A) or (iv) of

28

--------------------------------------------------------------------------------




paragraph (a) or if an opinion of counsel provided pursuant to clause (iii) of
paragraph (a) concludes that the legend is no longer necessary, the Companies
will deliver upon transfer Series B Notes, Warrants or Share certificates, as
the case may be, without such legends.

        (c)  Parent and each of the Purchasers shall enter into a Registration
Rights Agreement substantially in the form as set forth in Exhibit C hereto.

        SECTION 17.    EXPENSES

        (a)  Whether or not the transactions herein contemplated are
consummated, the Companies will pay (i) the reasonable costs and expenses of the
preparation and production of this Purchase Agreement and the issuance of the
Series B Notes, Warrants and the Shares and the furnishing of all opinions by
counsel for the Company, (ii) the reasonable fees and disbursements of Wolf,
Block, Schorr and Solis-Cohen LLP, counsel to Ballyshannon Partners LP, in
connection with this Purchase Agreement, the Series B Notes, the Warrants and
the transactions contemplated hereby and thereby (whether or not a closing
occurs hereunder and if a closing occurs the Company will make such payment on
the Closing Date), (iii) the reasonable fees and expenses of any investment
banker, broker or finder engaged by or on behalf of (or acting for) the
Companies in connection with this Purchase Agreement or any of the transactions
contemplated hereby or thereby, and (iv) the reasonable fees and disbursements
of one designated counsel for the holders of then outstanding Series B Notes in
connection with any amendment or waiver of this Purchase Agreement or the
Series B Notes after the date hereof as designated at the time of such amendment
or waiver, provided that such fees and disbursements shall not exceed $10,000
for any such amendment or waiver unless otherwise consented to in writing by
Parent.

        (b)  The Companies agree to pay, or to cause to be paid, all
documentary, stamp and other similar taxes levied under the laws of the United
States of America or any state or local taxing authority thereof or therein in
connection with the issuance and sale of the Series B Notes and the execution
and delivery of this Purchase Agreement and any other documents or instruments
contemplated hereby or thereby and any modification of any of the Series B Notes
or this Purchase Agreement or any such other documents or instruments (other
than in connection with transfers by the Purchasers) and will hold the
Purchasers harmless without limitation as to time against any and all
liabilities with respect to all such taxes.

        (c)  The obligations of the Companies under this Section 17 shall
survive the Closing hereunder, the payment or cancellation of the Series B
Notes, exercise or cancellation of the Warrants and the termination of this
Purchase Agreement.

29

--------------------------------------------------------------------------------

        SECTION 18.    HOME OFFICE PAYMENTS

        As long as any Purchaser or any payee named in the Series B Notes
delivered to such Purchaser on the Closing Date, or any institutional holder
which is a direct or indirect transferee from such Purchaser or such payee,
shall be the holder of any Series B Note, UbiquiTel will make payments (whether
at maturity, upon optional prepayment, or otherwise) of principal and interest
(i) by check payable to the order of the holder of any such Series B Note duly
mailed or delivered to such Purchaser at such address as such Purchaser or such
other holder may designate in writing, or (ii) if requested by such Purchaser or
such other holder, by wire transfer to the Purchaser's or such other holder's
(or its nominee's) account at any bank or trust company in the United States of
America, notwithstanding any contrary provision herein or in any Series B Note
with respect to the place of payment. If any Purchaser has provided an address
for payments by wire transfer, then such Purchaser shall be deemed to have
requested wire transfer payments under the preceding clause (ii). All such
payments shall be made in immediately available funds.

        SECTION 19.    NOTICES

        Unless otherwise expressly specified or permitted by the terms hereof,
all notices, requests, demands, consents and other communications hereunder or
with respect to any Series B Note or Warrant shall be in writing and shall be
delivered by hand or sent by facsimile or overnight mail, to the following
addresses:

        (a) if to the Purchasers or holders of a Series B Note or Warrant, at
such address as the payee or registered holder thereof shall have designated to
the Companies in writing; or

        (b) if to Parent, at One West Elm Street, Suite 400, Conshohocken, PA
19428, Attn: Patricia E. Knese, with a copy to Greenberg Traurig, 1750 Tysons
Boulevard, Suite 1200, McLean, VA 22102 Attn: Lee R. Marks, or at such other
address as may have been furnished in writing by Parent to the Purchasers and to
the other holders of Series B Notes and Warrants; or

        (c) if to UbiquiTel, at One West Elm Street, Suite 400, Conshohocken, PA
19428, Attn: Patricia E. Knese, with a copy to Greenberg Traurig, 1750 Tysons
Boulevard, Suite 1200, McLean, VA 22102 Attn: Lee R. Marks, or at such other
address as may have been furnished in writing by UbiquiTel to the Purchasers and
to the other holders of Series B Notes and Warrants.

        Whenever any notice is required to be given hereunder, such notice shall
be deemed given and such requirement satisfied only when such notice is
delivered or, if sent by facsimile, when received, unless otherwise expressly
specified or permitted by the terms hereof.

        SECTION 20.    MISCELLANEOUS

        20.1    Entire Agreement.    This Purchase Agreement and, upon the
Closing hereunder, the Series B Notes and Warrants issued hereunder, together
with the agreements attached hereto as Exhibits entered into by the Purchasers
and the Companies at the Closing hereunder and the non-disclosure agreement
entered into between each Purchaser and the Companies prior to the date hereof
in connection with the transactions contemplated by this Purchase Agreement,
contain the entire agreement among the Purchasers and the Companies, and
supersede any prior or contemporaneous oral or written agreements, commitments,
terms or understandings, regarding the subject matter hereof.

        20.2    Survival.    All representations and warranties contained in
this Purchase Agreement, the Series B Notes, the Warrants or any document or
certificate delivered pursuant hereto or thereto shall survive for a period of
eighteen (18) months from the Closing Date.

        20.3    Counterparts; Signatures.    This Purchase Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument, and all signatures need not
appear on any one counterpart. This Purchase Agreement may be executed by
facsimile signatures.

        20.4    Headings.    The headings and captions in this Purchase
Agreement and the table of contents are for convenience of reference only and
shall not define, limit or otherwise affect any of the terms or provisions
hereof.

30

--------------------------------------------------------------------------------

        20.5    Binding Effect; Successors.    

        (a) The terms of this Purchase Agreement shall be binding upon, and
inure to the benefit of, the parties and their respective successors and
permitted assigns whether so expressed or not.

        (b) Nothing in this Purchase Agreement, express or implied, is intended
to confer upon any party other than the parties hereto, or their respective
successors or permitted assigns, any rights, remedies, obligations or
liabilities under, or by reason of this Purchase Agreement, except as expressly
provided in this Purchase Agreement.

        20.6    Severability.    Any provision hereof or of the Series B Notes
or Warrants which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
To the extent permitted by applicable law, the parties hereby waive any
provision of law which may render any provision hereof prohibited or
unenforceable in any respect.

        20.7    Governing Law.    This Purchase Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York (other than
any conflict of laws rule which might result in the application of the laws of
any other jurisdiction).

        20.8    Currency.    All payments under this Purchase Agreement, the
Series B Notes or the Warrants shall be made in lawful money of the United
States of America.

        20.9    CONSENT TO JURISDICTION AND SERVICE OF PROCESS.    EACH OF THE
PARTIES HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
EASTERN DISTRICT OF PENNSYLVANIA OR MONTGOMERY COUNTY, PENNSYLVANIA AND
IRREVOCABLY AGREES THAT, SUBJECT TO THE ELECTION, ALL ACTIONS OR PROCEEDINGS
RELATING TO THIS PURCHASE AGREEMENT OR THE SERIES B NOTES OR THE WARRANTS OR THE
SHARES SHALL BE LITIGATED IN SUCH COURTS. THE PARTIES ACCEPT FOR THEMSELVES AND
IN CONNECTION WITH THEIR PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM
NON CONVENIENS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY (SUBJECT TO ANY APPEAL AVAILABLE WITH RESPECT TO SUCH JUDGMENT) IN
CONNECTION WITH THIS PURCHASE AGREEMENT OR THE SERIES B NOTES OR THE WARRANTS OR
THE SHARES. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

        20.10    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HEREBY WAIVES
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS PURCHASE AGREEMENT, THE SERIES B NOTES, THE WARRANTS
OR THE SHARES, OR ANY DEALINGS AMONG THEM RELATING TO THE SUBJECT MATTER OF THIS
PURCHASE AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS PURCHASE AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS PURCHASE
AGREEMENT OR TO THE SERIES B NOTES OR THE WARRANTS. IN THE EVENT OF LITIGATION,
THIS PURCHASE AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL (WITHOUT A
JURY) BY THE COURT.

31

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Purchase
Agreement to be duly executed as of the date first above written.

    UBIQUITEL INC.
 
 
By:


--------------------------------------------------------------------------------

Name: Donald A. Harris
Title: President and CEO
 
 
UBIQUITEL OPERATING COMPANY
 
 
By:


--------------------------------------------------------------------------------

Name: Donald A. Harris
Title: President and CEO
 
 
Accepted and agreed to as of the date first above written by the undersigned
Purchasers:
 
 
[SIGNATURE BLOCKS FOR PURCHASERS]
 
 
BRU HOLDING CO., LLC
 
 
By:


--------------------------------------------------------------------------------

Name: Bruce E. Toll
Title: Member
Fax Number: (215) 938-8019
 
 
CBT WIRELESS INVESTMENTS, L.L.C.
 
 
By:


--------------------------------------------------------------------------------

Name: Peter Lucas
Title: General Manager
Fax Number: (604) 576-4855
 
 
By:


--------------------------------------------------------------------------------

JOSEPH N. WALTER
Fax Number: (206) 328-0815

32

--------------------------------------------------------------------------------


 
 
BALLYSHANNON PARTNERS, L.P.
 
 
By:


--------------------------------------------------------------------------------

Name: Bruce E. Terker
Title: President of Ballyshannon Partners, Inc., General Partner
Fax Number: (610) 525-4591
 
 
TRELLUS PARTNERS, L.P.
 
 
By:


--------------------------------------------------------------------------------

Name: Adam Usdan
Title: President of Trellus Management Company, LLC, General Partner
Fax Number: (212) 245-4139
 
 
PORTER PARTNERS, L.P.
 
 
By:


--------------------------------------------------------------------------------

Name: Jeffrey H. Porter
Title: General Partner
Fax Number: (415) 461-4405
 
 
TALKOT CROSSOVER FUND, L.P.
 
 
By:


--------------------------------------------------------------------------------

Name: Thomas B. Akin
Title: Managing General Partner
Fax Number: (847) 655-6054
 
 
EXPRESS MARINE, INC.
 
 
By:


--------------------------------------------------------------------------------

Name: Richard C. Walling, Jr.
Title: Vice President
Fax Number: (610) 354-8388

33

--------------------------------------------------------------------------------


 
 
305 INVESTMENTS, L.P.
 
 
By:


--------------------------------------------------------------------------------

Name: Richard C. Walling, Jr.
Title: Managing Partner
Fax Number: (610) 354-8388
 
 
By:


--------------------------------------------------------------------------------

RICHARD C. WALLING, JR.
Fax Number: (610) 354-8388
 
 
RUSSELL INVESTMENTS
 
 
By:


--------------------------------------------------------------------------------

Name: John Russell
Title: CEO
Fax Number: (706) 467-0829
 
 
BALLYSHANNON FAMILY PARTNERSHIP, L.P.
 
 
By:


--------------------------------------------------------------------------------

Name: Bruce E. Terker
Title: President of Ballyshannon Partners, Inc., General Partner
Fax Number: (610) 525-4591

34

--------------------------------------------------------------------------------



QuickLinks


W I T N E S S E T H
